EXHIBIT 10.3 RESIGNATION To the Board of Directors of Accelerated Acquisitions XXI, Inc., a Delaware corporation The undersigned, being an officer and director of the above-named corporation, does hereby resign from President, Secretary, Treasurer, and director of the corporation. Said resignation is contingent and expressly conditioned upon (a) the sale of 23,350,000 shares of the Company’s common shares to Helios Energia Limited and (b) the appointment of successor directors and officers of the corporation. Said resignation shall be effective on the date of the Closing of the transaction contemplated by the Subscription Agreements between the Company and Helios Energia Limited. Dated as of November 16, 2012 /S/ Timothy Neher Timothy Neher
